DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 19 October 2021, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 Gf this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 

/Eugene Kim/
Supervisory Patent Examiner, Art Unit 3711





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilian (US2012/0312286 A1) in view of Larson (6,346,050).
Claim 1, Kilian discloses a kit for a batting tee (figures 7A-7B; paragraph 0021), comprising: 
a ball holder (ball supporting head 120; figures 2A-2D) including:
a first distal end adapted to hold a ball (ball 122), and
a holder connector (lower segment of ball holder 120; see marked-up figure 7A) disposed at a second distal end of the ball holder, the second distal end of the ball holder opposing the first distal end of the ball holder;
a shaft (combination of support 108, telescopic tubing 112 and flexible component 116) including a first distal end adapted to be attached to the holder connector, the shaft extending along the same plane as the holder connector; and
a base (base 102) including a top surface, the top surface including a mount within which a second distal end of the shaft is to be mounted, the shaft is supported within the top surface of Larson (figures 1-5; column 4, lines 65-67 and column 5, lines 1-21) there are alternative manner(s) of securing the shaft at an angle to a base.  It would have been obvious to one of ordinary skill in the art to have substituted Kilian’s base with an alternative base such as the base disclosed by Larson it would be a desireable manner to secure the shaft at an angle within the base mount. One would reasonably expect the Larson’s base Substituted with Kilian’s base to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of supporting a shaft at an angle with respect to the base.
It is noted:
The preamble -- a kit for a batting tee  -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claim 2, Kilian as modified in view of Larson further show the base includes a bottom surface, and the mount inclines the shaft at an angle between 25 to 65 degrees with respect to the 
Claim 3, Kilian further shows the holder connector is an annular recess (the recess is formed for receiving the upper end of 116).
Claim 5, Kilian further shows the shaft includes a first rod (108), a second rod (116), and a telescoping connector (112) coaxially connecting the first rod and the second rod (see marked-up figure).
Claims 8-10, It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice (Response filed 25 September 2020).    It is further noted, that Kilian in figure 1 shows that the mount includes a threaded portion for receiving the threaded portion of the second distal end of the shaft. 
Claim 13, Kilian discloses a batting tee (figures 7A-7B; paragraph 0021), comprising: 
a ball holder (ball supporting head 120; figures 2A-2D);
a shaft (combination of support 108, telescopic tubing 112 and flexible component 116) including a first distal end adapted to support the ball holder: and 
a base (base 102) adapted to maintain the shaft at a fixed angle inclined from a vertical direction (paragraph 0021-0024).  Kilian discloses that the support or stand (108) and the base (102) may be formed of one-piece construction or removably constructed for portability and ease of storage or transport.  Kilian further discloses that the support or stand (108) may be adjusted vertically and/or horizontally (paragraphs 0021-0024; figures 7A-7B) in order to emulate a right- Larson (figures 1-5) shows an alternative manner of securing the shaft at an angle to the base.  It would have been obvious to one of ordinary skill in the art to have substituted Kilian’s base with an alternative base such as the base disclosed by Larson given that Larson teaches that such is a desireable manner to secure the shaft at an angle within the base mount. One would reasonably expect the Larson’s base Substituted with Kilian’s base to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of supporting a shaft at an angle with respect to the base.
It is noted:
The preamble -- a kit for a batting tee  -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 14, Kilian as modified in view of Larson further show the base includes a bottom surface, and the mount inclines the shaft at an angle between 25 to 65 degrees with respect to the bottom surface (Killian teaches in paragraph 0023 that the shaft can be positioned at variety of different angles;  Larson also teaches column 4, lines 65-68 and column 5, 1-4 shaft can be positioned at angle; the angles disclosed by Killian and/or Larson both fall within the claimed range).

    PNG
    media_image1.png
    1122
    818
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    588
    586
    media_image2.png
    Greyscale


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Holland et al (9,050,516) hereinafter Holland.
Claim 6, Kilian discloses the claim device with the exception of the claimed shape of the base i.e. the base having first and second feet.  However, as disclosed by Holland to provide an alternative base such as a base having a first foot (54) and a second foot (56), where the first foot and the second foot protruding in a first direction with respect to the mount (figures 7, 8 and 12). It would have been obvious to one of ordinary skill in the art to have used such a base for Kilian’s kit given that Holland teaches such is a stable base for holding a tee. One would reasonably expect the Holland’s base Substituted with Kilian’s base to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of supporting a shaft.
.

    PNG
    media_image3.png
    1104
    899
    media_image3.png
    Greyscale

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Stafford (4,364,563)
Claim 4, Kilian discloses (paragraph 0024) that the ball holder (120) may hold a ball (122) with gravity, with friction, by mechanical means or some combination thereof.  Killian further teaches that the ball holder (120) can include a two-pronged holder and can optionally meet at an apex. The ball holder (120) can be removable and multiple types of heads can be interchangeable.  Nevertheless, for the sake of argument Killian discloses the claimed device with the exception of the ball holder having first and second prongs and including first and second recesses respectively Stafford (figures 4 and 5; column 1, lines 38-39, and column 2, lines 11-29) it is known in the art to form such ball holders with two opposing prongs having a recess or concave surface.   It would have been obvious to one of ordinary skill in the art to have utilized such a ball holder for Kilian’s kit given that Stafford teaches such a ball holder is desireable because it allows a ball to be held on the ball holder at any selected angle relative to the ground surface. One would reasonably expect the Stafford’s ball holder incorporated into Kilian’s kit to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of positioning a ball on a distal end of a tee when the tee is positioned at different angles with respect to the ground.  With regards to the diameter of the recess, it would have been an obvious matter of design choice to have formed the recess in the modified ball holder of Lincoln so that the recess conforms to the size of the ball, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 12, Kilian discloses (paragraph 0024) that the ball holder (120) may hold a ball (122) with gravity, with friction, by mechanical means or some combination thereof.  Killian further teaches that the ball holder (120) can include a two-pronged holder and can optionally meet at an apex. The ball holder (120) can be removable and multiple types of heads can be interchangeable.  Nevertheless, for the sake of argument Killian discloses the claimed device with the exception of the ball holder having first and second prongs and including first and second recesses facing in the same direction.    However, as disclosed by Stafford (figures 4 and 5; column 1, lines 38-39, and column 2, lines 11-29) it is known in the art to form such ball holders with two opposing prongs having a recess or concave surface. It would have been obvious to one of ordinary .  

    PNG
    media_image4.png
    492
    502
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lincoln (US2009/0029803 A1).

a ball holder:
a shaft (18, 20) including a first distal end adapted to support the ball holder: and 
a base (12) adapted to maintain the shaft at a single, permanently fixed angle inclined from a vertical direction .
It is noted:
The preamble -- a kit for a batting tee  -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 14, Lincoln further shows the single, permanently fixed angle is between 25 to 65 degrees with respect to the vertical direction (paragraphs 007, 0012, 0018).  The examiner notes that the shaft in Lincoln reads on a permanently fixed angled once the shaft is locked into place.  This reads on the limitation of “adapted to maintain the shaft at a single, permanently fixed angle”.

    PNG
    media_image5.png
    708
    484
    media_image5.png
    Greyscale

Alternatively: 
Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (6,346,050).
Claim 13, Larson discloses a device capable of use as a batting tee comprising (see marked-up figure): 
a ball holder (upper end of the shaft is capable of holding a ball):
a shaft (16) including a first distal end adapted to support the ball holder; and 
a base (12) adapted to maintain the shaft at a single, permanently fixed angle inclined from a vertical direction (figures 1-5; column 4, lines 65-67 and column 5, lines 1-21).  Note that examiner is using BRI to interpret the limitation “ball holder” as there are many different types of 
Claim 14, Larson further shows the single, permanently fixed angle is between 25 to 65 degrees with respect to the vertical direction (column 4, lines 65-68 and column 5, 1-4).

    PNG
    media_image2.png
    588
    586
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
With regards to Applicant’s assertions on pages 6-10 of the brief:
The Examiner’s proposed combination of fails to establish a prima facie case of obviousness because the combination relies on Kilian and Larson, which are not analogous to the claimed invention. A prior art reference does not qualify for an obviousness determination unless it is “analogous to the claimed invention.” /n re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present application, the examiner respectfully asserts that the present application as filed (paragraph 0002) discloses that the present disclosure relates generally to batting tees and attachments suitable for use in batting practice and other swing training exercises.  In paragraph 0003 discloses the ball can be the target of a swing of a bat, stick or club. Contrary to applicant’s assertion the present invention is not limited to batting tees for producing better homeruns.  Furthermore, the recitation of “a kit for a batting tee” is merely recited in the preamble.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  The preamble of the pending claims do not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.
With regards to the Larson patent, Larson has been used as a teaching reference for its base, merely to demonstrate that angled holes/bores formed in the base are known in the sports art.  Contrary to applicant’s assertions, the Larson reference has not been used to teach how to swing a bat, or to solve the problem of improving homeruns.  There is nothing unobvious about substituting one known base for another to achieve the same end result.

With regards to Applicant assertions on pages 10-11 of the brief that neither Kilian nor Larson teaches a base designed to hold a shaft supporting a ball holder at a fixed angle.  It is respectfully asserted that Kilian discloses and shows a ball holder that can be held either vertically and/or at an angle in order to emulate a right- or left-handed pitcher or to crease different types of pitches.  Kilian shows that the support shaft can be maintained at these positions, holding a ball.  The base(s) disclosed by Kilian maintain the shaft at the desired position.  The Larson patent has been used as a teaching reference, showing that the base of Kilian can be substituted with an alternative base in order to maintain the shaft at an angle.
With regards to Applicant assertions on pages 12-14 of the brief, it appears that applicant is resorting to speculation in order to justify their flawed interpretation of the prior art references. It is respectfully asserted that substituting Kilian’s base with an alternative base such as Larson’s base would not undesirably restrict the pitches thrown by the device of Larson.  It is noted that the device of Larson has not been modified but rather it is the Kilian device that has been modified with the base of Larson.  Nevertheless, the Examiner will attempt to respond to applicant’s assertion as best understood.  The base of Kilian has been substituted with the base of Larson in order to provide an alternative manner of holding the shaft at an angle.  Such a substitution would not render Kilian’s device inoperable or restrict the function of Kilian’s device since Larson teaches that the base is for use by left- and right-handed users and although the figures show the base for use by right-handed user, the base can be configured for left-handed users (column 5, lines 12-16).  For arguments sake, even if Larson didn’t have an explicit teaching that the base can be 
With regards to applicant’s assertion that Kilian needs to design a specific base allowing movement of the stand to both sides, it is respectfully asserted that applicant appears to be misinterpreting the Kilian reference.  The Kilian reference is a versatile device, disclosing a variety of embodiments.  There is no teaching in the Kilian reference with regards to “a special base”.  On the contrary, Kilian teaches using a stable base (paragraph 0018, 0020) designed for the pitching user to stand on; the base can be optional if the device is attached to a supporting structure, such as the ground, a fence, a vehicle, a tire, etc.  alternatively, the base may be of sufficient surface area and weight to provide adequate stability without requiring a user to stand on the base.  The manner in which the support is secured to a base also is versatile, as shown in figure 1, the shaft may be threadably secured to the base.  In figures 7A and 7B, the shaft maybe secured to the base using nut and bolt.  As noted above, the manner in which the lower shaft is secured or held is not the critical part of the invention, but the ability of the flexible upper shaft to flex is.  The upper shaft is capable of flexible irrespective of the manner in which the lower shaft is secured whether to a base or a structure or handheld.    Therefore, there is no requirement for a “special base” as applicant appears to be asserting.  
With regards to Applicant asserts on pages 14-15 of the brief, that the Holland and Stafford pertain to ball tees that hold a ball to be struck, rather than balls to be thrown, therefore are not compatible or beneficial.  It is respectfully asserted that the Holland reference has been used as a teaching reference for the shape of the base and the Stafford reference has been used as a teaching reference for the shape of the ball holder.  As disclosed above, Kilian teaches that a variety of base 
With regards to applicant’s assertions that the Stafford reference is new grounds of rejection, it is noted, as evident by the final office action and the advisory, the Holland reference has been used for the base and not the Stafford.  There is no new ground of rejection, it is merely a typographical error.
With regards to Applicant asserts on pages 15-21 of the brief, that Larson fails to disclose a batting tee or a ball holder.  It is respectfully asserted that the patent to Larson reads on claimed structure of claims 13 and 14.  Larson shows a base, a shaft and a ball holder.  As shown in the marked-up figure the upper end of the shaft is capable of holding a ball.  It appears that applicant is under the misapprehension that there is only one way of holding a ball on the end of the shaft and that is the way shown by applicant.  It is respectfully asserted that such an interpretation is incorrect, such is evident by simply searching the data base and observing that there are many well-known and well established ways of positioning a ball on the end of a shaft i.e. ball holder.  Applicant assumes that the ball must be positioned on the ball holder as it is shown in the figures of the present application, however, this assumption is incorrect.  Claim 13, merely recites a ball holder, which is adapted to support a ball.  There is no structure claimed for the ball holder, and a ball is not claimed let alone a particular ball structure.  The structure disclosed by Larson is capable of holding a ball, therefore, the Larson reference reads on the claims 13 and 14.

In conclusion, applicant’s arguments are not found persuasive, and the rejection of claims have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
11 February 2022